Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 6/9/2022.
2.	Claims 1-20 are pending in this application. Claims 1, 9 and 15 are independent claims. In the instant Amendment, claims 1-3, 5-11, 13-17 and 19 were amended. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (“Ha” US 2016/0225012) in view of Osotio et al (“Osotio” US 2018/0314980).

Regarding claim 1, Ha discloses a method for modifying a user interface in a web browsing session (see paragraphs [0027], [0056] and [0109]; e.g., a machine-learning model for displaying content based on previous user interactions with the content…also see paragraph [0094] where it is discussed that the content can be a website) comprising:
during a learning session with a first user, creating a user model wherein the user model includes associating user movement of the first user with a user focus type (see paragraphs [0027], [0056] and [0109]; e.g., a machine-learning model for displaying content based on collected visual gaze information for the user); 
during the web browsing session with the first user, determining that a first user focus of the set of user focus types in the user model is appropriate to modify a web application user interface to present a priority user interface element in the user interface; and modifying the web application user interface according to the first user focus (see paragraphs [0104], [0108] and [0110]; e.g., moving the position of a content item to the primary display area in response to determining that the visual focus of the user meets a predetermined threshold…also see figs 4A-4D).
Ha does not expressly disclose a plurality of user focus types, wherein each user focus type is for at least one of a content type, a user learning style or a web content provider for the first user; and selecting a first user focus type from the plurality of user focus types in the user model.
However, Osotio discloses changing a user interface based on monitored user interactions and user profile (see fig 4 and paragraphs [0065], [0013]-[0019] and [0021]-[0038] “The system can collect information from a wide variety sources, including one or more user profiles, information from a search system (past searches, user preferences, user interests, etc.), sensors (heart rate, blood pressure, motion, environmental, etc.), user interaction data from the application, user interaction history, and so forth. The system can then identify insights, such as emotional insights and/or other insights. Based on some or all this information, the system can identify a learning model for the user. The learning model can be based on a specific user learning profile derived for this data”). It would have been obvious to an artisan before the effective filing date of the present invention to include Osotio’s teachings in Ha’s user interface in an effort to allow the application to dynamically adjust to the user in a way that is seamless and fluid and results in a more natural interaction between the user and the application.

Regarding claim 2, Ha discloses prior to selecting the first user focus type, presenting the priority user interface element in the user interface at a first placement (see figs 4A-4D; where content item 406b is shown); and in the modifying, moving the priority user interface element in the user interface based on the first user focus to a second placement (see paragraphs [0104], [0108] and [0110]; where moving the position of a content item to the primary display area in response to determining that the visual focus of the user meets a predetermined threshold is discussed…also see figs 4A-4D).

Regarding claim 3, Ha discloses based on monitored user movement, determining a user focus type change of the first user; and using the determined user focus type change for the first user to move the priority user interface element in the user interface in a spatial direction according to the user model (see paragraphs [0104], [0108] and [0110]; where moving the position of a content item to the primary display area in response to determining that the visual focus of the user meets a predetermined threshold is discussed…also see figs 4A-4D). 

Regarding claim 4, Ha discloses wherein the priority user interface element is an advertisement (see paragraph [0031] where it is discussed that “content item” includes advertisement).

Regarding claim 5, the modified Ha discloses wherein the priority user interface element is presented in the user interface at the first placement according to a default user focus type for the first user in the user model wherein the default user focus type is for a habitual user learning style of the first user (see Osotio paragraphs [0013]-[0019] and [0021]-[0038] where default user learning style is discussed).

Regarding claim 6, the modified Ha discloses determining that an engagement of the first user at the second placement based on the first user focus type is inadequate; and moving the priority user interface element in the user interface to a third placement, wherein moving the priority user interface element is predicted by the user model to change a current user focus from the first user focus type to a second user focus type (see Ha paragraphs [0027], [0056] and [0109]; also see Osotio paragraphs [0013]-[0019] and [0021]-[0038] where dynamically changing user interface based on threshold is discussed).

Regarding claim 7, the modified Ha discloses determining that an engagement of the first user at the second placement based on the first user focus type is inadequate; and initiating a second learning session with the first user wherein the user model is updated for the first user focus type according to user movement of the first user during the second learning session (see Ha paragraphs [0027], [0056] and [0109]; also see Osotio paragraphs [0013]-[0019] and [0021]-[0038]). 

Regarding claim 8, Ha discloses wherein the first user is a member of a user group and the user model is a user group model for a plurality of users who are members of the user group, the user group selected based on common user movement and user behavior (see paragraphs [0024], [0089] and [0114]; e.g., the system tracks visual gazes of groups of users.). 

Claims 9-11 are similar in scope to claims 1-3, respectively, and are therefore rejected under similar rationale.

Regarding claim 12, Ha discloses program code, operative to perform a time series analysis to account for changes in the first user interests in time; and program code, operative to use the time series analysis to modify the user model, wherein the modified user model is used to place the priority user interface element in the user interface (see paragraph [0081]).

Regarding claim 13, Ha discloses program code operative to receive a request from a subscribing web content provider to receive the plurality of user models; and program code operative to send the plurality of user models to the subscribing web content provider (inherent feature). 

Regarding claim 14, the modified Ha discloses wherein at least one of the user focus types in the user model applies to a content type and the content type is selected from a content format, a content subject and a content provider (see claim 1 above).

Claims 15-17 are similar in scope to claims 1-3, respectively, and are therefore rejected under similar rationale.

Regarding claim 18, Ha discloses wherein the user model applies to a user group of users and the method further comprises: program code, operative to clustering users in user groups according to user movements and behaviors; program code, operative to assign a cluster of users to a user group which uses the user model (see paragraphs [0024], [0089] and [0114]; e.g., the system tracks visual gazes of groups of users.).

Regarding claim 19, Ha discloses wherein each of the user focus types in the user model contains a set of rules for priority user interface element placement in the user interface, wherein the rules are based on a history of user behavior (see paragraph [0056]). 

Regarding claim 20, Ha discloses program code, operative to receive user input to create a set of parameters for a user profile; and program code, operative to use the user profile parameters to create the user model (see paragraph [0056]). 

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments concerning Ha failing to disclose clustering groups of users, the Examiner respectfully disagrees.
Ha discloses a plurality of groups of users; if it is determined that each group of users are looking at the same content, the groups of users are “grouped/clustered” together and presented the same content (see paragraphs [0024], [0089] and [0114]). 


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Farivar et al (US 2020/0126536) teach the user group models can cluster users together based on, for example, perceived or estimated education levels, domain knowledge levels, or language literacy levels. The user group models can specify different menu system customizations that can vary by presented content, sequence of presented options, vocabulary or terminology, as well as by tone, accent, or dialect (see paragraphs [0015] and [0036]).

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174